ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_05_FR.txt.                                                                                                 157




                      OPINION INDIVIDUELLE DE M. LE JUGE IWASAWA

                [Traduction]

                    Non-­ressortissants fondés à jouir des droits de l’homme conférés par le droit
                international — Compétence de la Cour étant limitée aux différends touchant
                l’interprétation ou l’application de la CIEDR — Mesures dont le demandeur tire
                grief devant être susceptibles de constituer une discrimination raciale au sens de la
                CIEDR pour fonder la compétence de la Cour — Expression « origine nationale »
                figurant au paragraphe 1 de l’article premier de la CIEDR n’englobant pas la
                nationalité actuelle — Différence de traitement fondée sur la nationalité ayant
                « pour but ou pour effet » d’opérer une discrimination fondée sur l’« origine
                nationale » étant susceptible de constituer une discrimination raciale au sens de la
                CIEDR — Juridictions et organes internationaux chargés des droits de l’homme
                ayant adopté et développé la notion de discrimination indirecte — Cour ne
                disposant pas de tous les faits nécessaires pour se prononcer sur l’allégation de
                discrimination indirecte formulée par le demandeur — Questions soulevées
                constituant l’objet même du différend sur le fond — Cour ayant dû dire que la
                première exception n’avait pas un caractère exclusivement préliminaire.

                   1. La Cour estime que l’expression « origine nationale » figurant au
                paragraphe 1 de l’article premier de la convention internationale sur l’éli-
                mination de toutes les formes de discrimination raciale (­         ci-après la
                « CIEDR » ou la « convention ») n’englobe pas la nationalité actuelle
                (arrêt, par. 105). Examinant en outre la question de savoir si les mesures
                imposées par les Emirats arabes unis constituent à l’égard des Qatariens
                une discrimination indirecte fondée sur leur « origine nationale », elle
                considère que, « quand bien même les mesures dont le Qatar tire grief
                dans le cadre de son allégation de « discrimination indirecte » seraient avé-
                rées, elles ne peuvent être constitutives de discrimination raciale au sens
                de la convention » (ibid., par. 112). La Cour en conclut que la première
                exception préliminaire soulevée par les Emirats arabes unis, à savoir que
                le différend n’entre pas dans le champ ratione materiae de la CIEDR, doit
                être retenue (ibid., par. 114).
                   2. Si je conviens que l’expression « origine nationale » employée au
                paragraphe 1 de l’article premier de la CIEDR n’englobe pas la nationa-
                lité actuelle, je ne rejoins pas l’analyse ni la conclusion de la Cour concer-
                nant la demande du Qatar relative à la discrimination indirecte.
                L’exception préliminaire des Emirats arabes unis, en ce qu’elle se rappor-
                tait à cette demande, soulevait des questions qui auraient nécessité un
                examen approfondi par la Cour au stade du fond. La Cour aurait donc
                dû dire que la première exception préliminaire des Emirats arabes unis ne
                présentait pas un caractère exclusivement préliminaire.
                   3. La présente opinion est structurée comme suit. Dans la première par-
                tie, j’examinerai le statut des non-­ressortissants en droit international.

                                                                                                  90




6 Ord_1221.indb 177                                                                                     4/08/22 08:26

                               application de la ciedr (op. ind. iwasawa)                  158

                J’expliquerai que, étant donné que les droits de l’homme sont des droits
                inaliénables que chacun possède, les non-­ressortissants peuvent aussi s’en
                prévaloir en vertu du droit international. Dans la seconde partie, je mon-
                trerai tout d’abord que, la compétence de la Cour en l’espèce étant limitée
                aux différends touchant l’interprétation ou l’application de la CIEDR, il
                faut, pour qu’elle puisse s’exercer, que les mesures prises par les Emirats
                arabes unis soient susceptibles d’être constitutives de « discrimination
                raciale » au sens de la convention. J’exposerai ensuite les motifs pour les-
                quels, selon moi, la nationalité actuelle n’est pas comprise dans l’expres-
                sion « origine nationale » employée au paragraphe 1 de l’article premier de
                la CIEDR. Après cela, j’aborderai la notion de discrimination indirecte et
                je décrirai comment une différence de traitement fondée sur la nationalité
                actuelle peut avoir « pour but ou pour effet » d’opérer une discrimination
                sur le fondement d’un motif prohibé au titre du paragraphe 1 de l’ar-
                ticle premier de la CIEDR. Enfin, j’expliquerai les raisons pour lesquelles
                la Cour aurait dû déclarer que la première exception préliminaire des
                Emirats arabes unis ne présentait pas un caractère exclusivement prélimi-
                naire.


                            I. Les droits de l’homme des non-­ressortissants
                                        en droit international

                   4. Le droit international protège depuis longtemps les droits des non-­
                ressortissants, cette protection préexistant à celles accordées par les Etats
                à leurs propres nationaux. Du XIXe siècle au début du XXe siècle, une
                norme minimale internationale en matière de traitement des étrangers
                s’est fait jour en droit international. ­Celui-ci ne contenait alors que peu de
                règles régissant le traitement par les Etats de leurs propres nationaux,
                traditionnellement considéré comme relevant des affaires internes des
                Etats.
                   5. Lors de la conférence de la paix de Paris tenue en 1919-1920, il fut
                proposé d’inclure dans le Pacte de la Société des Nations des dispositions
                sur la liberté de religion et l’égalité raciale. Ces propositions ayant finale-
                ment été rejetées, aucune règle, pas même des plus basiques, n’a été ins-
                crite dans le pacte concernant les droits de l’homme. A défaut, un certain
                nombre d’Etats, principalement d’Europe centrale et orientale, conclurent
                des traités ou formulèrent des déclarations par lesquelles ils s’engageaient
                à protéger les minorités sur leur territoire. En outre, l’Organisation inter-
                nationale du Travail, créée en 1919, adopta ses premières conventions sur
                les droits des travailleurs. Si certains efforts furent faits pendant la période
                de l’entre-deux-­guerres pour inclure la protection des droits de l’homme
                dans le droit international, force est de constater que cette protection se
                limitait alors à certains droits ou ne s’appliquait qu’à un nombre limité de
                pays.
                   6. En 1945, la donne changea radicalement avec l’adoption de la Charte
                des Nations Unies, traité révolutionnaire en ceci que le développement et

                                                                                            91




6 Ord_1221.indb 179                                                                                4/08/22 08:26

                               application de la ciedr (op. ind. iwasawa)                   159

                l’encouragement du respect des droits de l’homme figuraient parmi les
                buts de l’Organisation, mais également parce que les droits de l’homme y
                étaient garantis pour « tous sans distinction » (art. 1, par. 3, et art. 55 c)).
                L’adoption de la Charte marqua le début d’une expansion du droit inter-
                national des droits de l’homme, qui se poursuivit par la suite.

                   7. En 1948, l’Assemblée générale des Nations Unies adopta la Déclara-
                tion universelle des droits de l’homme, qui énumérait les droits de
                l’homme devant être protégés par les Etats en vertu de la Charte. Inspirée
                de la doctrine des droits naturels, ­celle-ci disposait que « [t]ous les êtres
                humains naissent libres et égaux en dignité et en droits » (article premier ;
                les italiques sont de moi) et que « [c]hacun peut se prévaloir de tous les
                droits et de toutes les libertés proclamés dans la … Déclaration, sans dis-
                tinction aucune, notamment de race, de couleur, de sexe, de langue, de
                religion, d’opinion politique ou de toute autre opinion, d’origine natio-
                nale ou sociale, de fortune, de naissance ou de toute autre situation »
                (art. 2 ; les italiques sont de moi). Il ressort clairement de l’utilisation du
                terme « notamment » que la liste de motifs de discrimination prohibés
                figurant à l’article 2 de la déclaration est illustrative et non exhaustive.
                Par ailleurs, la liste contient l’expression « toute autre situation », qui
                revêt une portée générale. Ainsi, même si la nationalité n’est pas expressé-
                ment mentionnée dans la liste des motifs proscrits, on peut conclure que
                la discrimination fondée sur la nationalité est prohibée par la Déclaration
                universelle des droits de l’homme et que les non-­ressortissants jouissent
                également des droits de l’homme consacrés par cet instrument.
                   8. En 1966, l’Assemblée générale adopta le Pacte international relatif
                aux droits économiques, sociaux et culturels et le Pacte international rela-
                tif aux droits civils et politiques. Ce dernier prévoit, au paragraphe 1 de
                son article 2, que
                      « [l]es Etats parties … s’engagent à respecter et à garantir à tous les
                      individus … les droits reconnus dans le … Pacte, sans distinction
                      aucune, notamment de race, de couleur, de sexe, de langue, de reli-
                      gion, d’opinion politique ou de toute autre opinion, d’origine natio-
                      nale ou sociale, de fortune, de naissance ou de toute autre situation »
                      (les italiques sont de moi).
                L’article 26 du même instrument, clause de non-­discrimination autonome,
                contient des dispositions similaires. Comme c’est le cas pour la Déclara-
                tion universelle des droits de l’homme, on peut conclure que, en principe,
                les non-­ressortissants peuvent se prévaloir des droits de l’homme garantis
                par le Pacte international relatif aux droits civils et politiques et qu’il est
                interdit aux Etats parties d’opérer une discrimination fondée sur la natio-
                nalité.
                   9. La formulation employée dans le Pacte international relatif aux
                droits économiques, sociaux et culturels diffère légèrement. Le para-
                graphe 2 de l’article 2 prévoit ainsi que les Etats parties « s’engagent à
                garantir que les droits … énoncés [dans le Pacte] seront exercés sans dis-

                                                                                             92




6 Ord_1221.indb 181                                                                                4/08/22 08:26

                                 application de la ciedr (op. ind. iwasawa)                          160

                crimination aucune fondée sur la race, la couleur, le sexe, la langue, la
                religion, l’opinion politique ou toute autre opinion, l’origine nationale ou
                sociale, la fortune, la naissance ou toute autre situation » (les italiques sont
                de moi). L’expression « fondée sur » a un sens plus restrictif que le terme
                « notamment » utilisé dans la Déclaration universelle des droits de
                l’homme et dans le Pacte international relatif aux droits civils et poli-
                tiques. Néanmoins, étant donné que la liste des motifs de discrimination
                prohibés, comme ceux qui figurent dans la déclaration et dans le pacte,
                contient l’expression de portée générale « toute autre situation », on peut
                conclure que cette liste est également illustrative et non exhaustive. De
                plus, le paragraphe 3 de l’article 2 dispose que « [l]es pays en voie de déve-
                loppement … peuvent déterminer dans quelle mesure ils garantiront les
                droits économiques reconnus dans le … Pacte à des non-­ressortissants ».
                Si l’on interprète cette clause a contrario, on peut conclure que les droits
                de l’homme énoncés dans le Pacte international relatif aux droits écono-
                miques, sociaux et culturels sont également garantis, en principe, aux
                non‑nationaux.
                   10. Les conventions régionales relatives aux droits de l’homme pré-
                voient elles aussi des clauses de non-­discrimination, telles que l’article 14
                de la convention européenne des droits de l’homme ou les articles 1 et 24
                de la convention américaine relative aux droits de l’homme. Parmi les
                motifs de discrimination prohibés qui sont énumérés dans ces dispositions
                figurent également des expressions de portée générale : « ou toute autre
                situation » dans l’article 14 de la convention européenne, et « toute autre
                condition sociale » dans l’article 1 de la convention américaine. Ces listes
                de motifs prohibés sont donc également considérées comme illustratives
                et non exhaustives. En conséquence, de même que les conventions inter-
                nationales examinées c­i-­dessus, les conventions régionales doivent être
                interprétées comme protégeant les droits des non-­ressortissants.
                   11. Les juridictions et organes internationaux chargés des droits de
                l’homme que ces instruments ont établis pour contrôler leur mise en
                œuvre par les Etats ont confirmé que les non-­ressortissants jouissaient des
                droits de l’homme ainsi protégés et que la discrimination fondée sur la
                nationalité était interdite.
                   12. S’agissant du Pacte international relatif aux droits civils et poli-
                tiques, le Comité des droits de l’homme a adopté, en 1986, l’observation
                générale no 15 sur la situation des étrangers au regard du Pacte, dans
                laquelle il affirmait que, « [e]n général, les droits énoncés dans le Pacte
                s’appliquent à toute personne … quelle que soit sa nationalité » et que « la
                règle générale est que chacun des droits énoncés dans le Pacte doit être
                garanti, sans discrimination entre les citoyens et les étrangers » 1.
                   13. Par la suite, le Comité des droits de l’homme s’est prononcé sur un
                certain nombre de communications individuelles et a jugé que la discrimi-
                nation fondée sur la nationalité était prohibée par l’article 26 du Pacte

                   1 Comité des droits de l’homme, observation générale no 15 : Situation des étrangers au

                regard du Pacte, 22 juillet 1986, par. 1‑2.

                                                                                                       93




6 Ord_1221.indb 183                                                                                          4/08/22 08:26

                                 application de la ciedr (op. ind. iwasawa)                             161

                international relatif aux droits civils et politiques. En l’affaire Gueye et
                consorts c. France, des militaires à la retraite de nationalité sénégalaise qui
                avaient servi dans l’armée française avant l’indépendance du Sénégal ont
                présenté une plainte reprochant à la France d’avoir enfreint l’article 26 au
                motif que les allocations de retraite qu’ils percevaient étaient inférieures à
                celles dont bénéficiaient les militaires à la retraite de nationalité française.
                Le Comité a estimé que cette pratique constituait une discrimination fon-
                dée sur la nationalité, en violation de l’article 26 2. Le Comité a également
                constaté des violations de l’article 26 dans un certain nombre d’affaires
                portées devant lui contre la République tchèque. Ces affaires concernaient
                des ressortissants tchèques qui avaient fui la Tchécoslovaquie sous le joug
                communiste et avaient vu leurs biens confisqués selon la législation alors
                en vigueur. En vertu de la loi tchèque de 1991 relative à la restitution des
                biens, pour prétendre à une restitution ou à une indemnisation, le requé-
                rant devait être citoyen de la République fédérale tchèque et slovaque et
                avoir le statut de résident permanent sur son territoire. Plusieurs per-
                sonnes ayant perdu la citoyenneté tchèque après avoir quitté le pays ont
                soumis des communications au Comité, arguant qu’elles avaient subi une
                discrimination en raison de leur absence de citoyenneté. Le Comité a jugé
                que la condition de la citoyenneté avait un caractère déraisonnable et dis-
                criminatoire, et constituait une violation de l’article 26 du Pacte 3.
                   14. Le Comité des droits économiques, sociaux et culturels a également
                confirmé que le Pacte international relatif aux droits économiques,
                sociaux et culturels s’appliquait aux non-­ressortissants. Dans son obser-
                vation générale no 20 de 2009, il a en effet déclaré que « [l]e motif de la
                nationalité ne doit pas empêcher l’accès aux droits consacrés par le
                Pacte », tout en soulignant que « [l]es droits visés par le Pacte s’appliquent
                à chacun, y compris les non-­ressortissants » 4.
                   15. Les organes de contrôle institués par les conventions régionales
                relatives aux droits de l’homme ont adopté la même position. La Cour
                européenne des droits de l’homme (ci‑après la « CEDH ») a jugé que la
                discrimination fondée sur la nationalité était prohibée par la convention

                    2 Comité des droits de l’homme, Gueye et consorts c. France, 3 avril 1989, communica-

                tion no 196/1985, par. 9.4.
                    3 Voir, par exemple, Comité des droits de l’homme, Simunek et consorts c.

                République tchèque, 19 juillet 1995, communication no 516/1992, par. 11.6 ; Adam c. Répu-
                blique tchèque, 23 juillet 1996, communication no 586/1994, par. 12.6 ; Blazek et consorts c.
                République tchèque, 12 juillet 2001, communication no 857/1999, par. 5.8 ; Des Fours
                Walderode c. République tchèque, 30 octobre 2001, communication no 747/1997, par. 8.4.
                Voir aussi Comité des droits de l’homme, Karakurt c. Autriche, 4 avril 2002, communi-
                cation no 965/2000, par. 8.4 (où le Comité a jugé, dans le contexte d’une candidature à
                une élection de comité d’entreprise, que le fait d’opérer une distinction entre étrangers sur
                la base de leurs différentes nationalités constituait une discrimination constitutive d’une
                violation de l’article 26).
                    4 Comité des droits économiques, sociaux et culturels, observation générale no 20 : La

                non-­discrimination dans l’exercice des droits économiques, sociaux et culturels (art. 2,
                par. 2 du Pacte international relatif aux droits économiques, sociaux et culturels), 18 mai
                2009, par. 30.

                                                                                                          94




6 Ord_1221.indb 185                                                                                             4/08/22 08:26

                                 application de la ciedr (op. ind. iwasawa)                            162

                européenne des droits de l’homme 5. La Cour interaméricaine des droits
                de l’homme s’est prononcée dans le même sens à propos de la convention
                américaine relative aux droits de l’homme 6.
                   16. En outre, l’Assemblée générale des Nations Unies a adopté en 1985
                la Déclaration sur les droits de l’homme des personnes qui ne possèdent
                pas la nationalité du pays dans lequel elles vivent (résolution 40/144), qui
                énumère les droits applicables aux individus qui se trouvent dans des Etats
                dont ils ne sont pas ressortissants. Bon nombre de ces droits sont inspirés
                des dispositions figurant dans la Charte internationale des droits de
                l’homme (la Déclaration universelle des droits de l’homme, le Pacte inter-
                national relatif aux droits économiques, sociaux et culturels et le Pacte
                international relatif aux droits civils et politiques), et il est souligné que la
                protection de ces droits sera assurée aux non-­      ressortissants, quoiqu’ils
                soient désignés quelque peu différemment. La déclaration de 1985 apporte
                une preuve supplémentaire que les non-­ressortissants jouissent de la plu-
                part des droits de l’homme énoncés dans les instruments susmentionnés.
                   17. S’il est clair que les non-­ressortissants bénéficient des droits de
                l’homme conférés par le droit international, c­ elui-ci autorise toutefois les
                Etats à opérer des distinctions entre ressortissants et non-­ressortissants
                concernant certains droits, tels que les droits politiques et le droit d’entrer
                sur leur territoire. L’article 25 du Pacte international relatif aux droits
                civils et politiques prévoit ainsi que « tout citoyen » a le droit de prendre
                part à la direction des affaires publiques, de voter et d’être élu, et d’accé-
                der aux fonctions publiques ; le paragraphe 4 de l’article 12 énonce égale-
                ment que nul ne peut être arbitrairement privé du droit d’entrer « dans
                son propre pays ». Dans son observation générale no 15, le Comité des
                droits de l’homme a constaté que « certains des droits reconnus dans le
                Pacte ne sont expressément applicables qu’aux citoyens » 7.
                   18. En outre, le droit international autorise les Etats à opérer des dis-
                tinctions entre ressortissants et non-­ressortissants en cas de danger public
                exceptionnel. Selon le paragraphe 1 de l’article 4 du Pacte, les Etats
                peuvent, dans un tel cas, prendre des mesures dérogeant aux obligations
                prévues par le Pacte, sous réserve que ces mesures n’entraînent pas une
                discrimination fondée sur « la race, la couleur, le sexe, la langue, la religion
                ou l’origine sociale ». Ni « la nationalité » ni « toute autre situation » ne
                figurent dans cette liste. Etant donné que le paragraphe 2 de l’article 4
                interdit de déroger à certains droits, même en cas de danger public excep-
                tionnel, nul ne peut être privé de ces droits inaliénables, y compris les non-­

                   5 Voir, par exemple, CEDH, Andrejeva c. Lettonie, Grande Chambre, arrêt du 18 février

                2009, requête no 55707/00, par. 87 ; Biao c. Danemark, Grande Chambre, arrêt du 24 mai
                2016, requête no 38590/10, par. 93.
                   6 Voir, par exemple, Cour interaméricaine des droits de l’homme, Juridical Condition

                and Rights of Undocumented Migrants, avis consultatif OC-18/03 du 17 septembre 2003,
                par. 118 ; Rights and Guarantees of Children in the Context of Migration and/or in Need of
                International Protection, avis consultatif OC-21/14 du 19 août 2014, par. 53.
                   7 Comité des droits de l’homme, observation générale no 15, voir note 1 ­     ci-­dessus,
                par. 2.

                                                                                                         95




6 Ord_1221.indb 187                                                                                            4/08/22 08:26

                                  application de la ciedr (op. ind. iwasawa)                              163

                ressortissants. Pour ce qui est des autres droits, en revanche, rien n’interdit
                aux Etats d’introduire des restrictions qui s’appliquent uniquement aux
                non-­ressortissants en cas de danger public exceptionnel.
                   19. De surcroît, même s’agissant des droits conférés aux non-­ressortissants
                par le droit international, il n’est pas interdit aux Etats d’établir certaines
                distinctions fondées sur la nationalité. Les organes de contrôle institués par
                les instruments internationaux et régionaux des droits de l’homme ont
                recours à des cadres similaires pour déterminer si une distinction donnée
                constitue ou non une discrimination. Une différence de traitement est consi-
                dérée comme constitutive de discrimination, à moins que les critères qui
                fondent la différenciation soient raisonnables et objectifs ; en d’autres
                termes, à moins qu’elle poursuive un but légitime ou qu’il y ait un rapport
                raisonnable de proportionnalité entre les moyens employés et le but visé 8.
                Ce cadre général s’applique également à la question de savoir si des distinc-
                tions particulières fondées sur la nationalité constituent une discrimination.
                Ainsi, un traitement préférentiel accordé à certains groupes de non-­
                ressortissants en vertu d’accords internationaux peut être considéré raison-
                nable et objectif, et ne constitue donc pas une discrimination 9.
                   20. Le Comité pour l’élimination de la discrimination raciale (­ci-après le
                « Comité de la CIEDR »), dans sa recommandation générale XXX concer-
                nant la discrimination contre les non-­ressortissants, a pris note des protec-
                tions susmentionnées que le droit international accorde à ces derniers 10. Aux
                termes du paragraphe 2 de l’article premier de la CIEDR, c­ elle-ci « ne s’ap-
                plique pas aux distinctions, exclusions, restrictions ou préférences établies
                par un Etat partie à la Convention selon qu’il s’agit de ses ressortissants ou
                de non-­ressortissants ». Dans la recommandation générale, le Comité a sou-
                ligné que « [l]e paragraphe 2 de l’article premier doit être interprété de
                manière à éviter … de diminuer de quelque façon que ce soit les droits et
                libertés reconnus et énoncés en particulier dans la Déclaration universelle
                des droits de l’homme, le Pacte international relatif aux droits économiques,
                sociaux et culturels et le Pacte international relatif aux droits civils et poli-
                tiques » 11. De façon similaire, le Comité a fait observer ce qui suit :
                         « Quoique certains de[s] droits [énumérés à l’article 5 de la CIEDR],
                      tels que le droit de participer aux élections, de voter et d’être candi-

                    8 Voir, par exemple, Comité des droits de l’homme, observation générale no 18 : Non-­

                discrimination, 9 novembre 1989, par. 13 ; CEDH, Biao c. Danemark, voir note 5 c­ i-­dessus,
                par. 90 ; Cour interaméricaine des droits de l’homme, Proposed Amendments to the Natu-
                ralization Provision of the Constitution of Costa Rica, avis consultatif du 19 janvier 1984,
                OC‑4/84, par. 57.
                    9 Voir, par exemple, Comité des droits de l’homme, van Oord c. Pays-Bas, 23 juillet

                1997, communication no 658/1995, par. 8.5 ; CEDH, C. c. Belgique, arrêt du 7 août 1996,
                requête no 21794/93, par. 38.
                    10 Comité de la CIEDR, recommandation générale XXX concernant la discrimination

                contre les non-­ressortissants, 5 août 2004.
                    11 Ibid., par. 2. Pour l’essentiel, ce paragraphe répète ce que le Comité avait déjà affirmé

                en 1993. Recommandation générale XI concernant les non-ressortissants, 9 mars 1993,
                par. 3.

                                                                                                            96




6 Ord_1221.indb 189                                                                                                4/08/22 08:26

                                    application de la ciedr (op. ind. iwasawa)                    164

                           dat, puissent être réservés aux ressortissants, les droits de l’homme
                           doivent être, en principe, exercés par tous. Les Etats parties sont
                           tenus de garantir un exercice égal de ces droits par les ressortissants
                           et les non-­ressortissants dans toute la mesure prévue par le droit
                           international. » 12
                  21. Comme je l’expliquerai plus en détail c­ i-après, le présent différend
                concerne uniquement « l’interprétation et l’application de [la CIEDR] » et
                non d’autres règles du droit international. La Cour n’a pas compétence
                pour se prononcer sur la question de savoir si les mesures prises par les
                Emirats arabes unis respectent les autres règles du droit international.


                                       II. La « discrimination raciale »
                                  au sens de la convention internationale
                      sur l’élimination de toutes les formes de discrimination raciale


                              1. La Cour est compétente à l’égard des différends touchant
                            l’interprétation ou l’application de la convention internationale
                            sur l’élimination de toutes les formes de discrimination raciale
                   22. Le présent différend a été porté devant la Cour en application de
                l’article 22 de la CIEDR, selon lequel la compétence de la Cour est limitée
                aux différends « touchant l’interprétation ou l’application de la … Conven-
                tion ». Afin de déterminer si le présent différend est de ceux qui concernent
                l’interprétation ou l’application de la CIEDR, la Cour doit examiner si
                les demandes du Qatar entrent dans le champ d’application de ­celle-ci
                (arrêt, par. 72). Pour que cela soit le cas, il faut que les mesures dont le
                Qatar tire grief soient susceptibles d’être constitutives de « discrimination
                raciale » au sens de la convention. En conséquence, la question de savoir
                si les mesures en cause sont susceptibles de constituer une discrimination
                raciale au titre de la CIEDR est d’une importance capitale en l’espèce.
                Dans la négative, la Cour n’a pas compétence, que ces mesures soient ou
                non susceptibles de constituer une discrimination fondée sur la nationa-
                lité en vertu d’autres règles du droit international.
                   23. Tout comme ils l’ont fait devant la Cour, les Emirats arabes unis
                ont objecté devant le Comité de la CIEDR que le différend qui les oppo-
                sait au Qatar excédait la portée ratione materiae de la convention. Confor-
                mément à l’article 91 du règlement intérieur du Comité de la CIEDR,
                ­celui-ci a traité l’exception d’incompétence ratione materiae comme une
                 question de recevabilité 13. Pour la Cour, cependant, cette exception pose
                 une question de compétence. Si les mesures prises par les Emirats arabes

                      12
                     Comité de la CIEDR, recommandation générale XXX, voir note 10 ­ci-­dessus, par. 3.
                      13
                     Nations Unies, Comité de la CIEDR, décision sur la compétence du Comité pour
                connaître de la communication interétatique présentée par le Qatar contre les Emirats
                arabes unis, 27 août 2019, doc. CERD/C/99/3, par. 57.

                                                                                                    97




6 Ord_1221.indb 191                                                                                       4/08/22 08:26

                               application de la ciedr (op. ind. iwasawa)                165

                unis ne sont pas susceptibles d’être constitutives de discrimination raciale
                en vertu de la CIEDR, le différend échappe à la compétence ratione mate-
                riae de la Cour.
                   24. Le paragraphe 1 de l’article premier de la CIEDR définit la « discri-
                mination raciale » comme suit :
                         « Dans la présente Convention, l’expression « discrimination
                      raciale » vise toute distinction, exclusion, restriction ou préférence
                      fondée sur la race, la couleur, l’ascendance ou l’origine nationale ou
                      ethnique, qui a pour but ou pour effet de détruire ou de compro-
                      mettre la reconnaissance, la jouissance ou l’exercice, dans des condi-
                      tions d’égalité, des droits de l’homme et des libertés fondamentales
                      dans les domaines politique, économique, social et culturel ou dans
                      tout autre domaine de la vie publique. »
                   25. La définition de la « discrimination raciale » telle qu’elle figure dans
                cette disposition comporte deux aspects. Premièrement, les mesures
                doivent constituer une distinction, une exclusion, une restriction ou une
                préférence ayant pour but ou pour effet de détruire ou de compromettre
                la reconnaissance, la jouissance ou l’exercice des droits de l’homme. En
                d’autres termes, elles doivent entraîner un traitement différencié. Deuxiè-
                mement, la différence de traitement doit être fondée sur l’un des motifs
                prohibés, à savoir « la race, la couleur, l’ascendance ou l’origine nationale
                ou ethnique ».
                   26. Comme la Cour l’a relevé, il n’est pas contesté que la « décision
                d’expulsion » et les « interdictions d’entrée », ainsi que les « mesures ten-
                dant à restreindre la diffusion, à la radio, à la télévision et sur Internet,
                des émissions de certaines sociétés de médias qatariennes », constituent un
                traitement différencié (arrêt, par. 57 et 59). La question qui se pose, en
                revanche, est celle de savoir si ces mesures sont ou non « fondées sur » l’un
                des motifs énumérés au paragraphe 1 de l’article premier de la CIEDR, et
                sont donc susceptibles d’être constitutives de discrimination raciale.
                   27. Dans leur première exception préliminaire, les Emirats arabes unis
                soutiennent que la Cour n’a pas compétence ratione materiae pour
                connaître du présent différend car les mesures en cause opèrent une diffé-
                renciation fondée sur la « nationalité actuelle » et n’entrent donc pas dans
                le champ d’application de la convention. Le paragraphe 1 de l’article pre-
                mier de la CIEDR, contrairement aux dispositions relatives à la non-­
                discrimination des autres instruments des droits de l’homme examinés
                plus haut, ne fait pas précéder l’énumération des motifs prohibés d’un
                terme tel que « notamment », et ne contient pas non plus d’expression de
                portée générale comme « toute autre situation ». Le libellé du paragraphe 1
                de l’article premier indique donc clairement que la liste des motifs de dis-
                crimination prohibés est exhaustive et non illustrative. Pour que la diffé-
                rence de traitement soit constitutive de « discrimination raciale », elle doit
                être fondée sur l’un des motifs prohibés spécifiés, à savoir « la race, la
                couleur, l’ascendance ou l’origine nationale ou ethnique ». La « nationa-
                lité » ne figure pas sur cette liste. Néanmoins, le Qatar avance que l’ex-

                                                                                           98




6 Ord_1221.indb 193                                                                               4/08/22 08:26

                              application de la ciedr (op. ind. iwasawa)                   166

                pression « origine nationale » englobe la nationalité, y compris la
                nationalité actuelle, argument auquel s’opposent les Emirats arabes unis.
                Après un examen approfondi de cette question, la Cour conclut que l’ex-
                pression « origine nationale » n’englobe pas la nationalité actuelle (arrêt,
                par. 74-105). Je souscris à cette conclusion de la Cour. La section suivante
                de la présente opinion exposera mon raisonnement et avancera notam-
                ment des motifs supplémentaires en sus de ceux énoncés par la Cour.

                                  2. « Nationalité » et « origine nationale »
                   28. Les motifs prohibés énumérés au paragraphe 1 de l’article premier
                — « la race, la couleur, l’ascendance ou l’origine nationale ou eth-
                nique » — sont des caractéristiques inhérentes aux personnes, immuables
                et permanentes. L’« origine nationale » ne figure pas séparément dans
                cette liste, mais est incluse conjointement avec l’« origine ethnique », selon
                la formulation « origine nationale ou ethnique ». Le texte indique donc
                une relation étroite entre les expressions « origine nationale » et « origine
                ethnique ». Lue dans son sens ordinaire et dans ce contexte, l’expression
                « origine nationale » peut être interprétée comme faisant référence au pays
                ou au groupe culturel (nation) dont une personne est originaire.
                   29. La « nationalité », en revanche, est un lien juridique qu’instaure un
                Etat avec les personnes qu’il reconnaît comme étant des nationaux. Il
                s’agit du statut légal d’un individu en tant que citoyen d’un Etat. La
                nationalité est une condition modifiable qui diffère fondamentalement,
                par sa nature, des caractéristiques énumérées au paragraphe 1 de l’article
                premier, lesquelles sont inhérentes, immuables et permanentes. Cette dif-
                férence cruciale donne à penser que la nationalité n’est pas englobée dans
                les motifs prohibés dont la liste figure au paragraphe 1 de l’article pre-
                mier, en ce compris l’« origine nationale ».
                   30. Le paragraphe 1 de l’article premier doit également être lu dans le
                contexte des autres dispositions de la convention. Ainsi, le paragraphe 2
                du même article dispose que « [l]a présente Convention ne s’applique pas
                aux distinctions, exclusions, restrictions ou préférences établies par un
                Etat partie à la Convention selon qu’il s’agit de ses ressortissants ou de
                non-­ressortissants », et le paragraphe 3 prévoit qu’« [a]ucune disposition
                de la présente Convention ne peut être interprétée comme affectant de
                quelque manière que ce soit les dispositions législatives des Etats parties à
                la Convention concernant la nationalité, la citoyenneté ou la naturalisa-
                tion, à condition que ces dispositions ne soient pas discriminatoires à l’égard
                d’une nationalité particulière » (les italiques sont de moi). On peut raison-
                nablement considérer que cette condition a été incorporée au para-
                graphe 3 car aucune autre disposition de la convention n’interdisait la
                discrimination fondée sur la nationalité. En outre, aux termes de l’ar-
                ticle 5, les Etats parties s’engagent à garantir le droit de chacun à l’égalité
                devant la loi dans la jouissance des droits énoncés dans cette disposition,
                parmi lesquels figurent des droits qui sont généralement réservés aux
                citoyens, tels que les droits politiques.

                                                                                            99




6 Ord_1221.indb 195                                                                               4/08/22 08:26

                                 application de la ciedr (op. ind. iwasawa)                           167

                   31. D’après le Qatar, les paragraphes 2 et 3 de l’article premier énoncent
                des exceptions à la définition établie au paragraphe 1 et impliquent que la
                nationalité est un motif de discrimination prohibé selon c­elle-ci. Or les
                paragraphes 2 et 3 traduisent plutôt une volonté, de la part des rédacteurs,
                d’exclure de la portée de la convention les différences de traitement fondées
                sur la nationalité et de veiller à ce que la convention n’empêche pas les
                Etats parties de réglementer les questions de nationalité. Ils n’énoncent pas
                des exceptions au paragraphe 1, mais précisent que la définition de la dis-
                crimination raciale figurant dans cette disposition ne doit pas être interpré-
                tée comme englobant les distinctions opérées sur la base de la nationalité.
                   32. Interpréter l’expression « origine nationale » comme n’englobant
                pas la nationalité est également compatible avec l’objet et le but de la
                CIEDR, à savoir l’élimination de « toutes les formes et de toutes les mani-
                festations » de discrimination raciale (préambule ; voir aussi les articles 2
                et 5). Bien que la nationalité ne soit pas incluse dans l’expression « origine
                nationale », le paragraphe 1 de l’article premier n’en interdit pas moins
                toute différenciation de traitement fondée sur la nationalité lorsqu’elle a
                « pour but ou pour effet » d’opérer une discrimination sur la base de
                l’« origine nationale » (voir la section II.3 ­ci-­dessous).
                   33. Les travaux préparatoires de la CIEDR, dont la Cour fait un exa-
                men approfondi, confirment que l’intention des rédacteurs n’était pas
                d’inclure la nationalité parmi les motifs de discrimination raciale (arrêt,
                par. 89-97). Je tiens à cet égard à appeler l’attention sur deux points en
                particulier. Premièrement, la définition de la discrimination raciale établie
                par la Commission des droits de l’homme et figurant dans le projet de
                convention présenté à la Troisième Commission de l’Assemblée générale
                en 1964 contenait la phrase suivante : « [Dans ce paragraphe, l’expression
                « origine nationale » ne désigne pas le statut conféré à une personne par sa
                qualité de citoyen d’un Etat donné.] » (Voir arrêt, par. 94.) Deuxième-
                ment, au cours des travaux de la Troisième Commission, la France et les
                Etats‑Unis d’Amérique avaient proposé un amendement disposant que
                « l’expression « origine nationale » ne désign[ait] ni la « nationalité » ni la
                « citoyenneté » » et que la convention n’était pas applicable aux distinc-
                tions « fondées sur des différences de nationalité ou de citoyenneté » 14.
                Lors du retrait de cette proposition, le représentant français avait déclaré
                que l’autre texte, qui sera finalement adopté comme libellé de l’article pre-
                mier, était « tout à fait acceptable » pour les deux pays (voir ibid., par. 90
                et 96). Le Comité de la CIEDR a également reconnu qu’« il ressort des
                travaux préparatoires de la Convention que, à aucune des étapes de l’éla-
                boration de cet instrument … la notion d’« origine nationale » n’a été
                considérée comme recouvrant la nationalité ou la citoyenneté » 15.

                   14 Nations Unies, Compte rendu de l’Assemblée générale, vingtième session, Troisième

                Commission, « Projet de convention internationale sur l’élimination de toutes les formes de
                discrimination raciale », doc. A/6181, 18 décembre 1965, p. 12, par. 32.
                   15 Nations Unies, Comité de la CIEDR, décision sur la recevabilité de la commu-

                nication interétatique présentée par le Qatar contre l’Arabie saoudite, 27 août 2019,
                doc. CERD/C/99/6, par. 12.

                                                                                                      100




6 Ord_1221.indb 197                                                                                           4/08/22 08:26

                                  application de la ciedr (op. ind. iwasawa)                               168

                   34. La distinction entre « origine nationale » et « nationalité » se justifie
                également par les différents degrés d’exigence requis pour se prononcer
                sur la licéité d’un traitement différencié au titre de chacun de ces deux
                motifs. La discrimination raciale est l’une des formes de discrimination
                les plus odieuses. Les différences de traitement fondées sur l’un des motifs
                prohibés énoncés au paragraphe 1 de l’article premier de la CIEDR sont
                intrinsèquement problématiques et doivent faire l’objet d’un examen des
                plus rigoureux. Par exemple, la CEDH a jugé que, « [e]n cas de différence
                de traitement fondée sur la race, la couleur ou l’origine ethnique, la notion
                de justification objective et raisonnable doit être interprétée de manière
                aussi stricte que possible » 16, et est allée jusqu’à affirmer qu’« [a]ucune dif-
                férence de traitement fondée exclusivement ou dans une mesure détermi-
                nante sur l’origine ethnique d’un individu ne peut passer pour justifiée
                dans une société démocratique contemporaine » 17. Ainsi, si une différence
                de traitement est basée sur « la race, la couleur, l’ascendance ou l’origine
                nationale ou ethnique », les Etats doivent assumer la très lourde tâche de
                démontrer que cette différenciation poursuit un but légitime et qu’il existe
                un rapport raisonnable de proportionnalité entre les moyens employés et
                le but visé. L’examen doit être des plus rigoureux et satisfaire à un critère
                très élevé.
                   35. Lorsque la différence de traitement est fondée sur la nationalité, le
                degré d’exigence requis est différent. Etant donné que les non-­ressortissants
                ne jouissent généralement pas du droit de voter ou d’être élu et ne sont
                donc pas en mesure de protéger leurs intérêts par le biais du processus
                politique, un examen rigoureux s’impose. Cependant, les Etats étant
                autorisés à établir des distinctions entre ressortissants et non-­ressortissants
                en ce qui concerne certains droits ou dans certaines circonstances, il n’est
                pas nécessaire d’appliquer un degré d’exigence aussi rigoureux que lorsque
                les distinctions sont fondées sur « la race, la couleur, l’ascendance ou l’ori-
                gine nationale ou ethnique ». La CEDH a déclaré que « seules des consi-
                dérations très fortes p[ouvai]ent l’amener à estimer compatible avec la
                Convention une différence de traitement exclusivement fondée sur la
                nationalité » 18. Si l’examen doit toujours satisfaire à un critère élevé, le
                degré d’exigence requis par la CEDH n’est toutefois pas aussi rigoureux,
                et le critère pas aussi élevé, que dans le cas de distinctions fondées sur « la
                race, la couleur, l’ascendance ou l’origine nationale ou ethnique » 19.


                    16 CEDH, D. H. et autres c. République tchèque, Grande Chambre, arrêt du 13 novembre

                2007, requête no 57325/00, par. 196.
                    17 CEDH, Biao c. Danemark, voir note 5 ­ci-­dessus, par. 94.
                    18 CEDH, Andrejeva c. Lettonie, voir note 5 c ­ i-­dessus, par. 87 ; Biao c. Danemark, voir
                note 5 ­ci-­dessus, par. 93.
                    19 Voir aussi CEDH, Biao c. Danemark, voir note 5 ­          ci-­
                                                                                    dessus, opinion dissidente
                commune aux juges Villiger, Mahoney et Kjølbro, par. 30 (« les Etats bénéficient d’une
                ample marge d’appréciation en matière de différences de traitement fondées sur une « autre
                situation » [en l’occurrence l’ancienneté de la nationalité], ce qui n’est pas le cas s’agissant
                de différences de traitement fondées sur l’origine « nationale » ou « ethnique » »).

                                                                                                           101




6 Ord_1221.indb 199                                                                                                4/08/22 08:26

                                  application de la ciedr (op. ind. iwasawa)                               169

                   36. Comme il est dit dans l’arrêt, la Cour a pris en compte, dans sa
                jurisprudence, la pratique des organes et juridictions établis en vertu de
                conventions internationales et régionales relatives aux droits de l’homme,
                dans la mesure où c­elle-ci était pertinente aux fins de l’interprétation
                (arrêt, par. 77). En l’espèce, cependant, la Cour estime que la jurispru-
                dence des juridictions régionales des droits de l’homme « n’est … guère
                utile pour l’interprétation de l’expression « origine nationale » figurant
                dans la CIEDR », parce que la finalité des instruments régionaux « est
                d’assurer la portée étendue de la protection des droits de l’homme et des
                libertés fondamentales » (ibid., par. 104). La CIEDR proscrit la discrimi-
                nation raciale et diffère à l’évidence des conventions générales relatives
                aux droits de l’homme, qui interdisent de nombreux types de discrimina-
                tion. Cependant, l’interdiction générale de discrimination inclut celle de la
                discrimination raciale et les autres conventions relatives aux droits de
                l’homme citent également l’« origine nationale » parmi les motifs de discri-
                mination prohibés. Par conséquent, la pratique des organes et juridictions
                établis en vertu de conventions internationales et régionales relatives aux
                droits de l’homme est pertinente aux fins de l’interprétation de l’article
                premier de la CIEDR.
                   37. Interpréter l’expression « origine nationale » figurant au para-
                graphe 1 de l’article premier de la CIEDR comme ne recouvrant pas la
                nationalité est également compatible avec l’interprétation qu’ont fait ces
                organes et juridictions de formulations similaires utilisées dans d’autres
                conventions relatives aux droits de l’homme. Ainsi qu’il a été noté plus
                haut (voir la section I), les conventions internationales relatives aux droits
                de l’homme contiennent généralement des dispositions relatives à la non-­
                discrimination énumérant des motifs de discrimination prohibés, parmi
                lesquels figure l’« origine nationale », mais pas la « nationalité ». Lorsqu’ils
                interprètent ces dispositions, ces organes et juridictions distinguent géné-
                ralement la « nationalité » de l’« origine nationale » et ne considèrent pas
                que cette dernière englobe la première.
                   38. Les dispositions relatives à la non-­discrimination contenues dans les
                instruments fondamentaux des droits de l’homme adoptés par les
                Nations Unies ne mentionnent pas la nationalité parmi les motifs prohi-
                bés de discrimination, exception faite de la convention internationale sur
                la protection des droits de tous les travailleurs migrants et des membres
                de leur famille, qui cite, parmi les motifs proscrits, la « nationalité » et
                l’« origine nationale » (art. 1 et 7). En interprétant cette convention, le
                Comité pour la protection des droits de tous les travailleurs migrants et
                des membres de leur famille a expressément traité l’« origine nationale » et
                le « statut au regard de la citoyenneté » comme deux motifs de discrimina-
                tion distincts 20.

                   20 Voir, par exemple, observation générale conjointe no 3 (2017) du Comité pour la protec-

                tion des droits de tous les travailleurs migrants et des membres de leur famille et no 22 (2017)
                du Comité des droits de l’enfant sur les principes généraux relatifs aux droits de l’homme des
                enfants dans le contexte des migrations internationales, 16 novembre 2017, par. 3.

                                                                                                           102




6 Ord_1221.indb 201                                                                                                4/08/22 08:26

                                application de la ciedr (op. ind. iwasawa)                         170

                   39. De même, le Comité des droits de l’homme ne considère pas que
                l’expression « origine nationale », telle qu’elle est utilisée dans le Pacte
                international relatif aux droits civils et politiques, englobe la nationalité.
                Au lieu de cela, il a adopté la position selon laquelle la nationalité est
                visée par l’expression « toute autre situation », qui figure, au même titre
                que l’« origine nationale », parmi les motifs de discrimination prohibés
                énoncés à l’article 26 du Pacte international relatif aux droits civils et
                politiques. Dans l’affaire Gueye et consorts c. France concernant les allo-
                cations de retraite versées à d’anciens militaires de l’armée française de
                nationalité sénégalaise (voir le paragraphe 13 ­ci-­dessus), le Comité a jugé
                qu’il y avait eu discrimination sur la base de la nationalité, tout en
                concluant que « rien ne venait étayer l’allégation selon laquelle l’Etat par-
                tie s’était livré à des pratiques de discrimination raciale à l’encontre des
                auteurs ». Le Comité a, par ailleurs, expressément indiqué que la différen-
                ciation sur le fondement de la nationalité « [étai]t visée par l’expression
                « toute autre situation » figurant à l’article 26 » 21.
                   40. L’affaire Karakurt c. Autriche, également portée devant le Comité
                des droits de l’homme, est plus éclairante encore. Cette instance concer-
                nait un ressortissant turc ayant soumis une plainte au motif que la légis-
                lation autrichienne du travail, en interdisant aux non-­         ressortissants
                autrichiens d’occuper des postes au sein des comités d’entreprise, portait
                atteinte à ses droits en vertu de l’article 26 du Pacte. Or, lors de la ratifi-
                cation du Pacte, l’Autriche avait émis une réserve, précisant que « [l]’ar-
                ticle 26 [étai]t interprété comme n’excluant pas la distinction de traitement
                selon qu’il s’agit de ressortissants autrichiens ou de ressortissants étran-
                gers, permise en vertu du paragraphe 2 de l’article 1 de la [CIEDR] ». Le
                Comité a estimé qu’il ne pouvait, du fait de cette réserve, examiner la
                plainte en ce qu’elle concernait la distinction entre ressortissants autri-
                chiens et non-­ressortissants, mais que rien ne l’empêchait d’en connaître
                s’agissant de la distinction établie par l’Autriche entre les ressortissants de
                pays membres de l’Espace économique européen (EEE) et les non-­
                ressortissants de l’EEE. Deux membres du Comité, en désaccord avec la
                première constatation du Comité, avaient soutenu que l’intention de
                l’Autriche était d’harmoniser ses obligations découlant du Pacte avec
                celles qui lui incombaient en vertu de la CIEDR. Partant, selon eux, « le
                Comité se vo[ya]it empêché d’apprécier si une distinction faite entre res-
                sortissants autrichiens et étrangers [était] assimilable à une discrimination
                fondée sur « la race, la couleur, l’ascendance ou l’origine nationale ou
                ethnique » », ajoutant que la nationalité ne relevait pas des motifs de dis-
                crimination raciale visés par la CIEDR et que, en conséquence, la réserve
                de l’Autriche ne faisait pas obstacle à la compétence du Comité à connaître
                de la plainte de l’auteur concernant la distinction entre ressortissants et
                non-­ressortissants autrichiens. D’après eux, « le paragraphe 2 de l’article
                premier de [la CIEDR] indique clairement que la nationalité n’est pas

                   21 Comité des droits de l’homme, Gueye et consorts c. France, voir note 2 ­
                                                                                             ci-­dessus,
                par. 9.4 ; les italiques sont de moi.

                                                                                                   103




6 Ord_1221.indb 203                                                                                        4/08/22 08:26

                                  application de la ciedr (op. ind. iwasawa)                               171

                englobée dans la notion d’« origine nationale » », mais « les distinctions
                fondées sur la nationalité relèvent de la notion « toute autre situation »
                visée à l’article 26 et non des motifs de discrimination visés au para-
                graphe 1 de l’article premier de la [CIEDR] ». Et de conclure que « la
                réserve de l’Autriche à l’article 26 n’influe pas sur la compétence du
                Comité à déterminer si une distinction faite entre nationaux et étrangers
                constitue une discrimination proscrite au sens de l’article 26 du Pacte
                mais fondée sur des motifs autres que ceux visés également dans la
                [CIEDR] » 22.
                   41. Le Comité des droits économiques, sociaux et culturels, tout comme
                le Comité des droits de l’homme, est d’avis que l’« origine nationale », qui
                figure parmi les motifs de discrimination prohibés énoncés au para-
                graphe 2 de l’article 2 du Pacte international relatif aux droits écono-
                miques, sociaux et culturels, « renvoie au pays, à la nation ou au lieu
                d’origine d’un individu » 23, et que la nationalité entre dans la catégorie
                « toute autre situation » 24.
                   42. Ainsi qu’il a été indiqué plus haut, les conventions régionales rela-
                tives aux droits de l’homme prévoient également des clauses de non-­
                discrimination, dans lesquelles figurent des listes de motifs de
                discrimination prohibés, considérées comme illustratives, et les juridic-
                tions et organes de contrôle que ces instruments ont établis ont confirmé
                que les droits de l’homme y énoncés s’appliquent également aux non-­
                ressortissants (voir les paragraphes 10 et 15 ­ci-­dessus). En règle générale,
                ces juridictions et organes ne considèrent pas que la nationalité relève de
                l’« origine nationale ». Ainsi, dans l’affaire Luczak c. Pologne, la CEDH a
                déclaré qu’« une différence de traitement fondée sur la nationalité … est
                l’un des motifs de discrimination prohibés par l’article 14, qui en dresse
                une liste non exhaustive » 25.
                   43. Le Comité de la CIEDR a confirmé, dans sa jurisprudence, que les
                différences de traitement fondées sur la nationalité ne constituent pas, en
                elles-mêmes, une « discrimination raciale » au sens de la CIEDR. Dans
                l’affaire Diop c. France, un ressortissant sénégalais affirmait être victime
                d’une violation, par la France, de la CIEDR au motif que sa demande
                d’inscription au tableau de l’ordre des avocats de Nice avait été rejetée
                parce qu’il ne possédait pas la nationalité française. Le Comité a conclu
                   22 Comité des droits de l’homme, Karakurt c. Autriche, voir note 3 ­ci-­dessus, opinion indi-

                viduelle (en partie dissidente) de sir Nigel Rodley et M. Martin Scheinin, membres du Comité.
                   23 Comité des droits économiques, sociaux et culturels, observation générale no 20, voir

                note 4 c­ i-­dessus, par. 24.
                   24 Ibid., par. 15 et 30.
                   25 CEDH, Luczak c. Pologne, quatrième section, arrêt du 27 novembre 2007, requête

                no 77782/01, par. 46. Voir aussi CEDH, Andrejeva c. Lettonie, voir note 5 ­ci-­dessus,
                par. 87‑92 (où est examinée, en vertu de l’article 14 de la convention européenne, une
                distinction fondée sur « le seul et unique critère » de la nationalité sans que soit aucune-
                ment mentionnée l’origine nationale). Pour la Cour interaméricaine des droits de l’homme,
                voir, par exemple, Juridical Condition and Rights of Undocumented Migrants, voir note 6
                ci-­
                ­  dessus, par. 101 (où figurent séparément dans la liste des motifs « nationalité » et
                « origine … nationale »).

                                                                                                           104




6 Ord_1221.indb 205                                                                                                4/08/22 08:26

                                application de la ciedr (op. ind. iwasawa)                        172

                qu’il n’y avait pas eu violation, déclarant que « le refus d’inscrire [l’auteur]
                au barreau reposait sur le fait qu’il n’avait pas la nationalité française, et
                non sur l’un quelconque des motifs énumérés au paragraphe 1 de l’article
                premier » 26. De la même façon, dans l’affaire Quereshi c. Danemark, le
                Comité de la CIEDR a jugé ne pas être en mesure d’établir que les auto-
                rités danoises s’étaient fourvoyées en concluant que les propos injurieux
                tenus à l’égard des « étrangers » lors du congrès d’un parti ne constituaient
                pas un acte de discrimination raciale, « une allusion générale aux étran-
                gers ne désign[ant] pas à l’heure actuelle un groupe spécifique de per-
                sonnes … défini par une race, une appartenance ethnique, une couleur,
                une ascendance ou une origine nationale ou ethnique spécifiques » 27.
                   44. Pour les raisons indiquées par la Cour (arrêt, par. 74‑105) et les
                motifs exposés ­  ci-­
                                     dessus, j’estime que la nationalité actuelle n’est pas
                englobée dans l’« origine nationale » visée au paragraphe 1 de l’article pre-
                mier de la CIEDR et que les différences de traitement fondées sur la
                nationalité actuelle ne constituent pas, en elles-mêmes, une « discrimina-
                tion raciale » au sens de la CIEDR.
                   45. Selon l’article 22 de la CIEDR, la Cour n’a compétence que si les
                mesures contestées sont susceptibles de constituer une « discrimination
                raciale » au sens de la convention. Dans la section qui suit, j’examinerai la
                question de savoir si les différences de traitement fondées sur la nationa-
                lité, bien que non constitutives, en elles-mêmes, de discrimination raciale
                au sens de la CIEDR, peuvent avoir pour but ou pour effet d’opérer une
                discrimination sur la base de l’un des motifs prohibés énumérés au para-
                graphe 1 de l’article premier de la CIEDR et constituer ainsi une discrimi-
                nation raciale.

                 3. Les distinctions fondées sur la « nationalité » peuvent avoir pour but ou
                 pour effet d’opérer une discrimination sur la base de l’« origine nationale »
                   46. En ce qui concerne la discrimination indirecte, la majorité de la
                Cour considère que, « quand bien même les mesures dont le Qatar tire
                grief dans le cadre de son allégation de « discrimination indirecte » seraient
                avérées, elles ne peuvent être constitutives de discrimination raciale »
                (arrêt, par. 112) et conclut que la première exception préliminaire soule-
                vée par les Emirats arabes unis doit donc être retenue (ibid., par. 114). Je
                conteste respectueusement cette conclusion. L’allégation de discrimina-
                tion indirecte formulée par le Qatar nécessite un examen approfondi au
                stade du fond. La Cour aurait dû dire que la première exception prélimi-
                naire présentée par les Emirats arabes unis n’avait pas un caractère exclu-
                sivement préliminaire.

                   26 Comité de la CIEDR, Diop c. France, 18 mars 1991, communication no 2/1989,

                par. 6.6.
                   27 Comité de la CIEDR, Quereshi c. Danemark, 9 mars 2005, communication

                no 33/2003, par. 7.3. Voir aussi Comité de la CIEDR, P. S. N. c. Danemark, 8 août 2007,
                communication no 36/2006, par. 6.4.

                                                                                                  105




6 Ord_1221.indb 207                                                                                       4/08/22 08:26

                                 application de la ciedr (op. ind. iwasawa)                             173

                   47. J’examinerai d’abord la notion de discrimination indirecte telle
                qu’elle a été adoptée et développée par les juridictions et organes interna-
                tionaux chargés des droits de l’homme et sa définition selon la CIEDR.
                Dans la section suivante, j’exposerai les raisons pour lesquelles le grief de
                discrimination indirecte formulé par le Qatar aurait dû être examiné en
                détail au stade du fond.
                   48. La définition de la discrimination raciale énoncée au paragraphe 1
                de l’article premier de la CIEDR établit deux conditions. Premièrement,
                il doit s’agir d’une distinction, exclusion, restriction ou préférence « fon-
                dée sur la race, la couleur, l’ascendance ou l’origine nationale ou eth-
                nique ». Deuxièmement, la différence de traitement doit avoir « pour but
                ou pour effet » de détruire ou de compromettre la reconnaissance, la
                jouissance ou l’exercice, dans des conditions d’égalité, des droits de
                l’homme et des libertés fondamentales dans les domaines politique, éco-
                nomique, social et culturel ou dans tout autre domaine de la vie publique.
                   49. Si une différence de traitement fondée sur la nationalité a « pour but
                ou pour effet » d’opérer une discrimination sur la base de l’un des motifs
                prohibés figurant au paragraphe 1 de l’article premier, elle est susceptible
                de constituer une « discrimination raciale » au sens de la convention. La
                CIEDR a pour but et pour effet l’élimination « de toutes les formes et de
                toutes les manifestations » de discrimination raciale (préambule ; voir
                aussi art. 2 et 5). Veiller à ce qu’une différence de traitement fondée sur la
                nationalité n’a pas « pour but ou pour effet » d’opérer une discrimination
                sur la base de l’un des motifs prohibés énumérés au paragraphe 1 de l’ar-
                ticle premier est compatible avec l’objet et le but de la convention, et exigé
                par ­celle-ci.
                   50. Comme l’a reconnu M. le juge Crawford, « une restriction peut être
                constitutive d’une discrimination raciale si elle a pour « effet » d’entraver
                la jouissance ou l’exercice, sur un pied d’égalité, des droits énoncés dans
                la CIEDR » 28. De façon similaire, MM. les juges Tomka, Gaja et Gevor-
                gian ont fait observer, dans leur déclaration commune jointe à la pre-
                mière ordonnance en indication de mesures conservatoires en l’espèce,
                que « [d]es différences de traitement appliquées à des personnes d’une
                nationalité donnée p[ouvai]ent également obéir à certaines raisons liées à
                l’origine ethnique et donc tomber sous le coup de la CIEDR » 29.
                   51. La notion de discrimination indirecte a été largement adoptée et
                développée par les juridictions et organes internationaux chargés des
                droits de l’homme, y compris le Comité de la CIEDR. Toute règle, mesure
                ou politique apparemment neutre qui nuit de manière disproportionnée et

                   28 Application de la convention internationale pour la répression du financement du terro-

                risme et de la convention internationale sur l’élimination de toutes les formes de discrimi-
                nation raciale (Ukraine c. Fédération de Russie), mesures conservatoires, ordonnance du
                19 avril 2017, C.I.J. Recueil 2017, déclaration de M. le juge Crawford, p. 215, par. 7.
                   29 Application de la convention internationale sur l’élimination de toutes les formes de

                discrimination raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance
                du 23 juillet 2018, C.I.J. Recueil 2018 (II), déclaration commune de MM. les juges Tomka,
                Gaja et Gevorgian, p. 437, par. 6.

                                                                                                        106




6 Ord_1221.indb 209                                                                                             4/08/22 08:26

                                 application de la ciedr (op. ind. iwasawa)                           174

                injustifiable à un groupe protégé constitue une discrimination, quand bien
                même elle ne viserait pas spécifiquement ce groupe. Pour apprécier si cette
                incidence est disproportionnée, il est nécessaire de procéder à une compa-
                raison entre différents groupes. Le contexte et les circonstances dans les-
                quels la différenciation a été mise en œuvre doivent être pris en compte
                pour déterminer si la mesure en question est constitutive de discrimina-
                tion.
                   52. Le Comité de la CIEDR a reconnu, dans sa pratique, la nécessité de
                traiter non seulement de la discrimination directe, mais également de la
                discrimination indirecte. Dans sa recommandation générale XIV de 1993,
                concernant le paragraphe 1 de l’article premier de la convention, le Comité
                a dit que « [p]our savoir si une mesure a un effet contraire à la Conven-
                tion, il se demandera si elle a une conséquence distincte abusive sur un
                groupe différent par la race, la couleur, l’ascendance ou l’origine natio-
                nale ou ethnique » 30. Dans l’affaire L. R. et consorts c. République slo-
                vaque, il a rappelé ceci :
                         « [L]a définition de la discrimination raciale donnée à l’article pre-
                      mier n’englobe pas seulement les mesures qui sont explicitement dis-
                      criminatoires, mais aussi les mesures qui ne sont pas discriminatoires
                      à première vue mais le sont dans les faits et dans leurs effets, c’est-à-
                      dire des mesures qui représentent une discrimination indirecte. Pour
                      évaluer l’existence d’une discrimination indirecte, le Comité doit
                      prendre pleinement en compte les circonstances et le contexte parti-
                      culiers entourant la requête, puisque, par définition, la discrimina-
                      tion indirecte ne peut être démontrée que par des preuves
                      indirectes. » 31
                   53. Les autres organes conventionnels des droits de l’homme ont égale-
                ment souscrit à la notion de discrimination indirecte. Comme l’a rappelé
                le Comité des droits de l’homme,
                      « l’article 26 interdit la discrimination tant directe qu’indirecte, cette
                      dernière notion caractérisant une règle ou une mesure qui semble neutre
                      a priori ou dénuée de toute intention discriminatoire mais qui peut
                      néanmoins entraîner une discrimination du fait de son effet négatif,
                      exclusif ou disproportionné, sur une certaine catégorie de personnes » 32.
                Selon le Comité des droits économiques, sociaux et culturels, « [c]ertaines
                formes directes ou indirectes de traitement différencié peuvent être consti-

                    30 Comité de la CIEDR, recommandation générale XIV concernant le paragraphe 1 de

                l’article premier de la convention, 17 mars 1993, par. 2.
                    31 Comité de la CIEDR, L. R. et consorts. c. République slovaque, 7 mars 2005, commu-

                nication no 31/2003, par. 10.4. Voir aussi Comité de la CIEDR, recommandation géné-
                rale XXXII, signification et portée des mesures spéciales dans la convention internationale
                sur l’élimination de toutes les formes de discrimination raciale, août 2009, par. 7.
                    32 Comité des droits de l’homme, Derksen c. Pays-Bas, 1er avril 2004, communication

                no 976/2001, par. 9.3. Voir aussi Comité des droits de l’homme, Althammer et consorts
                c. Autriche, 8 août 2003, communication no 998/2001, par. 10.2.

                                                                                                      107




6 Ord_1221.indb 211                                                                                           4/08/22 08:26

                                  application de la ciedr (op. ind. iwasawa)                              175

                tutives de discrimination au regard du paragraphe 2 de l’article 2 [du
                Pacte] », définissant la discrimination indirecte comme s’entendant « de
                lois, de politiques ou de pratiques qui semblent neutres a priori mais qui
                ont un effet discriminatoire disproportionné sur l’exercice des droits
                consacrés par le Pacte eu égard à des motifs de discrimination inter-
                dits » 33. De la même manière, le Comité pour l’élimination de la discrimi-
                nation à l’égard des femmes a déclaré que « [les Etats parties] d[evai]ent
                veiller à ce qu’il n’y ait ni discrimination directe ni discrimination indi-
                recte [à l’égard des femmes] », et expliqué dans quels cas se produit la
                discrimination indirecte 34.
                   54. Les juridictions régionales des droits de l’homme ont également
                admis la notion de discrimination indirecte. La CEDH a ainsi déclaré
                qu’« une mesure ou politique ayant des effets préjudiciables dispropor-
                tionnés sur un groupe donné peut être considérée comme discriminatoire,
                qu’elle vise spécifiquement ou non ce groupe » 35. De même, de l’avis de la
                Cour interaméricaine des droits de l’homme,
                      « une violation du droit à l’égalité et à la non-­discrimination se pro-
                      duit également dans les situations et les cas de discrimination indi-
                      recte, reflétée dans l’effet disproportionné de normes, d’actions, de
                      politiques ou de mesures qui, quand bien même leur formulation est
                      neutre ou semble l’être, ou leur portée est générale et n’opère pas de
                      distinction, ont des effets négatifs sur certains groupes vulnérables » 36.
                   55. Le Comité de la CIEDR a appliqué la notion de discrimination
                indirecte dans le contexte du traitement réservé aux non-­ressortissants.
                Dans l’affaire B. M. S. c. Australie, le Comité a examiné un système de
                quota, mis en place par le Gouvernement australien, limitant le nombre
                de médecins formés à l’étranger qui étaient autorisés à aller a­ u-delà de la
                première épreuve des examens de passage en vue de devenir médecin
                agréé dans ce pays. Ayant estimé que les éléments produits ne permet-
                taient pas de conclure que « le système désavantage[ait] des personnes
                d’une race ou d’une origine nationale particulière », le Comité a jugé que
                les faits, tels qu’ils lui avaient été communiqués, ne faisaient pas appa-
                raître de violation de la CIEDR. Il a néanmoins recommandé à l’Austra-
                lie de prendre des mesures et d’améliorer la transparence de la procédure



                    33 Comité des droits économiques, sociaux et culturels, observation générale no 20, voir

                note 4 c­ i-­dessus, par. 10.
                    34 Comité pour l’élimination de la discrimination à l’égard des femmes, recommanda-

                tion générale no 28 concernant les obligations fondamentales des Etats parties découlant de
                l’article 2 de la convention sur l’élimination de toutes les formes de discrimination à l’égard
                des femmes, 19 octobre 2010, par. 16.
                    35 CEDH, J.D. et A c. Royaume Uni, première section, arrêt du 24 octobre 2019,

                requêtes nos 32949/17 et 34614/17, par. 85.
                    36 Cour interaméricaine des droits de l’homme, Nadege Dorzema et al. v. Dominican

                Republic, arrêt du 24 octobre 2012, par. 235.

                                                                                                          108




6 Ord_1221.indb 213                                                                                               4/08/22 08:26

                                application de la ciedr (op. ind. iwasawa)                         176

                d’agrément de façon à garantir que « le système ne soit en rien discrimina-
                toire à l’égard des candidats étrangers, quelles que soient leur race ou leur
                origine nationale ou ethnique » 37. En outre, le Comité n’a eu de cesse de
                demander aux Etats parties de lui faire rapport sur la situation des non-­
                ressortissants, en particulier des migrants et des réfugiés, qui appar-
                tiennent souvent à un seul groupe ethnique et sont susceptibles de subir
                une discrimination raciale sur la base de l’un des motifs prohibés énumé-
                rés au paragraphe 1 de l’article premier de la CIEDR. Il a rejeté une inter-
                prétation du paragraphe 2 de cet article qui « dégage[rait] les Etats parties
                de toute obligation de fournir des informations sur les lois relatives aux
                étrangers », affirmant que « les Etats parties ont l’obligation de fournir des
                renseignements complets sur les lois en question et leur application » 38.
                Après examen des rapports soumis par les Etats parties, le Comité adopte
                régulièrement des observations finales qui comprennent des recommanda-
                tions relatives au traitement des non-­    ressortissants. Ces pratiques du
                Comité de la CIEDR peuvent être éclairées par la notion de discrimina-
                tion indirecte. Si une différence de traitement fondée sur la nationalité ne
                constitue pas, en elle-même, une discrimination raciale au sens de la
                CIEDR, elle est constitutive de discrimination raciale si elle a « pour but
                ou pour effet » d’opérer une discrimination sur la base de l’un des motifs
                prohibés par le paragraphe 1 de l’article premier.
                   56. En septembre 2001, la conférence mondiale contre le racisme, la
                discrimination raciale, la xénophobie et l’intolérance qui y est associée,
                tenue à Durban en Afrique du Sud, a adopté la déclaration de Durban,
                selon laquelle « le racisme, la discrimination raciale, la xénophobie et l’in-
                tolérance qui y est associée reposent sur des considérations de race, de cou-
                leur, d’ascendance ou d’origine nationale ou ethnique » (déclaration de
                Durban, par. 2 ; les italiques sont de moi), et

                      « la xénophobie dont les non-­     ressortissants, en particulier les
                      migrants, les réfugiés et les demandeurs d’asile, sont l’objet est l’une
                      des grandes sources du racisme contemporain et … les violations des
                      droits fondamentaux de ces groupes relèvent pour la plupart de pra-
                      tiques discriminatoires, xénophobes et racistes » (ibid., par. 16).
                Les rédacteurs de cette déclaration ont considéré que la xénophobie à
                l’égard des non-­ressortissants « [étai]t l’une des grandes sources du racisme
                contemporain », probablement en raison du fait que, souvent, ­celle-ci a
                pour but ou pour effet d’opérer une discrimination fondée sur « la race, la
                couleur, l’ascendance ou l’origine nationale ou ethnique ». Ainsi, la préoc-
                cupation exprimée dans la déclaration de Durban au sujet de la xénopho-
                bie contre les non-­ ressortissants peut également être expliquée par la
                notion de discrimination indirecte.

                   37 Comité de la CIEDR, B. M. S. c. Australie, 12 mars 1999, communication no 8/1996,

                par. 9.2, 10, 11.1.
                   38 Comité de la CIEDR, recommandation générale XI, voir note 11 c­ i-­dessus, par. 2.

                                                                                                   109




6 Ord_1221.indb 215                                                                                        4/08/22 08:26

                                    application de la ciedr (op. ind. iwasawa)                             177

                   57. En 2004, sous l’influence de la déclaration de Durban, le Comité de
                la CIEDR a adopté la recommandation générale XXX concernant
                la ­ discrimination contre les non-­  ressortissants 39. Au paragraphe 4 de
                ­celle-ci, le Comité affirmait ce qui suit :
                              « Aux termes de la Convention, l’application d’un traitement diffé-
                           rent fondé sur le statut quant à la citoyenneté ou à l’immigration
                           constitue une discrimination si les critères de différenciation, jugés à
                           la lumière des objectifs et des buts de la Convention, ne visent pas un
                           but légitime et ne sont pas proportionnés à l’atteinte de ce but. » 40
                L’expression « jugés à la lumière des objectifs et des buts de la Conven-
                tion », dans ce contexte, peut s’entendre comme se rapportant aux situa-
                tions dans lesquelles les différences de traitement fondées sur la nationalité
                ont pour but ou pour effet d’opérer une discrimination sur la base d’un
                motif prohibé figurant au paragraphe 1 de l’article premier de la CIEDR,
                à savoir la discrimination indirecte.
                   58. Enfin, la notion de discrimination indirecte sous-tend vraisembla-
                blement la décision du Comité de la CIEDR sur la recevabilité de la com-
                munication interétatique soumise par le Qatar contre les Emirats arabes
                unis en application de l’article 11 de la CIEDR. Le Comité, s’appuyant
                principalement sur sa pratique antérieure, en particulier le paragraphe 4
                de la recommandation générale XXX 41, a conclu que les griefs soulevés
                par le Qatar « ne sort[ai]ent pas du champ de [s]a compétence ratione
                materiae ». Comme il a été relevé ci‑dessus, le paragraphe 4 peut être ana-
                lysé à la lumière de la notion de discrimination indirecte. Il se peut que le
                Comité soit parvenu à cette conclusion précisément parce que le traite-
                ment différencié fondé sur la nationalité actuelle est susceptible de consti-
                tuer indirectement une discrimination raciale.

                                  4. L’exception soulevée par les Emirats arabes unis
                                    n’a pas un caractère exclusivement préliminaire
                   59. Conformément à la notion de discrimination indirecte expliquée à
                la section précédente, si la différence de traitement fondée sur la nationa-
                lité actuelle a un effet préjudiciable disproportionné sur un groupe diffé-
                rent par « la race, la couleur, l’ascendance ou l’origine nationale ou
                ethnique », elle est constitutive de discrimination raciale au sens du para-
                graphe 1 de l’article premier de la CIEDR.
                   60. En la présente espèce, le Qatar a explicitement reconnu que « c’est

                      39
                       Comité de la CIEDR, recommandation générale XXX, voir note 10 c­ i-­dessus.
                      40
                       Ibid., par. 4. Le Comité a ainsi eu recours au cadre qu’il avait utilisé pour statuer sur
                la discrimination au titre du paragraphe 1 de l’article premier pour se prononcer sur les
                différences de traitement fondées sur la citoyenneté. Comité de la CIEDR, recommanda-
                tion générale XIV, voir note 30 ­ci-­dessus, par. 2.
                    41 Nations Unies, Comité de la CIEDR, décision sur la recevabilité de la communi-

                cation interétatique soumise par le Qatar contre les Emirats arabes unis, 27 août 2019,
                doc. CERD/C/99/4, par. 57‑63.

                                                                                                           110




6 Ord_1221.indb 217                                                                                                4/08/22 08:26

                                application de la ciedr (op. ind. iwasawa)                        178

                sur l’« origine nationale » que le Qatar fonde ses réclamations » 42. Il sou-
                tient que les Emirats arabes unis se sont livrés à une discrimination indi-
                recte à l’égard des personnes d’origine nationale qatarienne. Il ne prétend
                pas que les mesures adoptées par les Emirats arabes unis étaient discrimi-
                natoires au titre d’un autre motif prohibé, à savoir « la race, la couleur,
                l’ascendance ou l’origine ethnique ». Les Emirats arabes unis, pour leur
                part, affirment que les mesures dont le Qatar tire grief ne constituent pas
                une discrimination indirecte fondée sur l’origine nationale. Ils soutiennent
                qu’aucune mesure n’a été prise, pour ce qui est de leur but ou de leur
                effet, contre un quelconque membre d’un groupe autre que celui défini
                par la nationalité qatarienne.
                   61. Il appartient donc à la Cour de déterminer si les mesures prises par
                les Emirats arabes unis sur le fondement de la nationalité actuelle nuisent
                de manière disproportionnée et injustifiable à un groupe identifiable diffé-
                rent par l’origine nationale. Pour ce faire, il lui faut d’abord identifier un
                groupe différent par l’« origine nationale » et bénéficiant d’une protection
                en vertu de la convention, puis évaluer si les mesures en cause ont un effet
                préjudiciable disproportionné et injustifiable sur ce groupe protégé par
                rapport à d’autres groupes.
                   62. S’agissant de la première question, le Qatar soutient que les Qata-
                riens se distinguent par leur « origine nationale » au sens historico-­culturel,
                définie par leur héritage ou ascendance, leur affiliation familiale ou tri-
                bale, leurs traditions et leur culture nationales et leurs liens géographiques
                avec la péninsule du Qatar. Selon lui, plusieurs facteurs, notamment le
                dialecte ou l’accent, les vêtements traditionnels ou l’appartenance à cer-
                taines familles, distinguent les Qatariens des autres communautés natio-
                nales de la région du Golfe. Pour étayer cette affirmation, le Qatar
                invoque principalement un rapport d’expert 43. Les Emirats arabes unis,
                quant à eux, avancent que les Qatariens et les Emiriens partagent des
                liens géographiques ainsi qu’une hérédité, une langue, un patrimoine, des
                traditions et une culture communs, à tel point qu’ils constituent le même
                peuple, même si les nationalités sont différentes. Ils ne produisent toute-
                fois aucun élément de preuve à l’appui de cette affirmation. Les Emirats
                arabes unis admettent que « [l]a discrimination déguisée relève bien du
                champ d’application de la CIEDR », mais soutiennent qu’« il n’y a pas de
                discrimination, qu’elle soit ouverte ou déguisée, directe ou indirecte, à
                l’égard d’une catégorie protégée par la CIEDR » 44. L’existence même d’un
                groupe protégé par la CIEDR est donc contestée par les Parties. Sur la
                base des écritures et plaidoiries des Parties et des éléments de preuve pré-
                sentés, la Cour n’est pas en mesure de déterminer si un groupe protégé
                par la CIEDR peut être différent par l’origine nationale. Au vu du dossier
                de l’affaire, elle ne dispose pas de tous les faits nécessaires pour se pro-
                noncer sur la première question.
                      42
                      CR 2020/9, p. 17, par. 19 (Amirfar).
                      43
                      Mémoire du Qatar (­    ci-après « MQ »), vol. VI, annexe 162, rapport d’expert de
                M. J. E. Peterson, 9 avril 2019.
                  44 CR 2020/8, p. 14, par. 10 (Bethlehem) ; les italiques sont dans l’original.



                                                                                                  111




6 Ord_1221.indb 219                                                                                       4/08/22 08:26

                                 application de la ciedr (op. ind. iwasawa)                             179

                   63. La seconde question est celle de savoir si les mesures contestées ont
                un effet préjudiciable disproportionné et injustifiable sur le groupe pro-
                tégé par rapport aux autres groupes. Le Qatar allègue que les mesures en
                cause ont des « incidences disproportionnées » sur les droits des Qata-
                riens 45. De leur côté, les Emirats arabes unis affirment que ces mesures
                visent les nationaux qatariens, et non les personnes d’origine nationale
                qatarienne. Ils soutiennent que les personnes d’origine nationale qata-
                rienne, mais ne détenant pas la nationalité qatarienne, n’ont été ni visées
                ni touchées par les mesures, contrairement aux personnes de nationalité
                qatarienne mais possédant une autre origine nationale.
                   64. Pour que les mesures contestées en l’espèce soient constitutives de
                discrimination indirecte, elles doivent avoir un effet préjudiciable dispro-
                portionné et injustifiable sur le groupe protégé identifié par rapport aux
                autres groupes. S’il incombe au Qatar de prouver un tel effet dispropor-
                tionné, c’est aux Emirats arabes unis qu’il revient de démontrer que ces
                mesures étaient fondées exclusivement sur la nationalité. Le contexte et
                les circonstances dans lesquels la différenciation a été mise en œuvre
                doivent être pris en compte pour déterminer si la mesure en cause est
                constitutive de discrimination. L’examen de ces questions requiert une
                analyse factuelle approfondie. De même que, pour la première question
                traitée ­ci-­dessus, les faits dont dispose la Cour ne lui permettent pas de se
                prononcer sur la seconde question. En outre, ces questions constituent
                l’objet même du différend au fond, et c’est donc au stade du fond qu’elles
                devraient être tranchées. La Cour ne devrait statuer à leur sujet qu’après
                la présentation des arguments et des éléments de preuve de chaque Partie
                à ce stade ultérieur.
                   65. La majorité de la Cour est d’avis que, « [e]n la présente espèce, bien
                que les mesures fondées sur la nationalité actuelle des ressortissants qata-
                riens puissent produire des effets collatéraux ou secondaires sur des per-
                sonnes nées au Qatar ou de parents qatariens, ou sur des proches de
                ressortissants qatariens résidant aux Emirats arabes unis, il ne s’agit pas
                là d’une discrimination raciale au sens de la convention » parce qu’elles
                « n’entraînent pas, par leur but ou par leur effet, une discrimination
                raciale à l’égard des Qatariens en tant que groupe social distinct au motif
                de leur origine nationale ». Selon elle, « quand bien même les mesures
                dont le Qatar tire grief dans le cadre de son allégation de « discrimination
                indirecte » seraient avérées, elles ne peuvent être constitutives de discrimi-
                nation raciale au sens de la convention » (arrêt, par. 112). Elle conclut en
                conséquence que la Cour « n’est pas compétente ratione materiae pour
                connaître de la … demande du Qatar [relative à la discrimination indi-
                recte] » (ibid., par. 113).
                   66. Je suis en désaccord avec l’analyse de la majorité et avec sa conclu-
                sion concernant la demande du Qatar relative à la discrimination indi-
                recte. S’il était avéré que les mesures ont un effet préjudiciable

                    45 MQ, par. 3.109 ; exposé écrit du Qatar [sur les exceptions préliminaires soulevées par

                les Emirats arabes unis] (­ci-après « EEQ »), par. 2.111.

                                                                                                        112




6 Ord_1221.indb 221                                                                                             4/08/22 08:26

                                  application de la ciedr (op. ind. iwasawa)                               180

                disproportionné et injustifiable sur un groupe identifiable différent par
                l’origine nationale, et qu’elles n’étaient pas exclusivement basées sur la
                nationalité, les mesures constitueraient une discrimination raciale au sens
                de la convention, relevant de la notion de discrimination indirecte. La
                majorité ne propose pas d’analyse approfondie pour appuyer sa conclu-
                sion selon laquelle, bien que les mesures fondées sur la nationalité actuelle
                des ressortissants qatariens puissent produire « des effets collatéraux ou
                secondaires » sur les Qatariens, elles n’entraînent pas, « par leur but ou
                par leur effet », une discrimination raciale à l’égard des Qatariens « en tant
                que groupe social distinct au motif de [l’]origine nationale ». En tirant
                cette conclusion, la majorité a, de fait, tranché le différend au fond au
                stade des exceptions préliminaires.
                   67. Comme elle l’a fait observer en l’affaire relative à l’Application de la
                convention internationale pour la répression du financement du terrorisme et
                de la convention internationale sur l’élimination de toutes les formes de dis-
                crimination raciale (Ukraine c. Fédération de Russie), la Cour, au stade
                des exceptions préliminaires, doit seulement déterminer si les mesures
                contestées sont susceptibles de porter atteinte aux droits protégés par la
                CIEDR, et n’a pas besoin de s’assurer que ces mesures constituent effec-
                tivement une « discrimination raciale » au sens du paragraphe 1 de l’ar-
                ticle premier de la CIEDR, ni dans quelle mesure certains actes pourraient
                être couverts par les paragraphes 2 et 3 de l’article premier de la conven-
                tion. La Cour a expliqué que « [c]es deux questions port[ai]ent sur des
                points de fait, largement tributaires des éléments de preuve relatifs au but
                ou à l’effet des mesures alléguées … et rel[evai]ent donc de l’examen au
                fond » 46. Il en va de même de la demande du Qatar relative à la discrimi-
                nation indirecte en l’espèce.
                   68. Il convient également de tenir compte du fait que le Qatar a consi-
                dérablement étoffé son allégation de discrimination indirecte lors de la
                phase des exceptions préliminaires. Dans la première ordonnance en indi-
                cation de mesures conservatoires rendue par la Cour en l’espèce, cinq
                juges ont émis l’avis que l’expression « origine nationale » n’englobait pas
                la nationalité 47. MM. les juges Tomka, Gaja et Gevorgian ont souligné en
                outre que la « possibilité [de discrimination indirecte] … n’a … pas été
                évoquée par le Qatar » 48. Durant la procédure orale sur les exceptions
                préliminaires en l’espèce, les Emirats arabes unis ont soutenu que « le

                    46 Application de la convention internationale pour la répression du financement du

                t­errorisme et de la convention internationale sur l’élimination de toutes les formes de discri­
                 mination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 2019 (II), p. 595, par. 94 ; les italiques sont de moi.
                    47 Application de la convention internationale sur l’élimination de toutes les formes de

                discrimination raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance
                du 23 juillet 2018, C.I.J. Recueil 2018 (II), voir note 29 ­ci-­dessus, déclaration commune
                de MM. les juges Tomka, Gaja et Gevorgian, p. 436, par. 4-5 ; opinion dissidente de M. le
                juge Crawford, p. 475, par. 1 ; opinion dissidente de M. le juge Salam, p. 481‑483, par. 2-7.
                    48 Ibid., déclaration commune de MM. les juges Tomka, Gaja et Gevorgian, p. 437,

                par. 6.

                                                                                                           113




6 Ord_1221.indb 223                                                                                                4/08/22 08:26

                                    application de la ciedr (op. ind. iwasawa)                     181

                Qatar ne fai[sai]t nullement état de discrimination indirecte dans sa
                requête » et que, « pour tenter de remettre à flot un argument qui prend
                l’eau de toutes parts, le conseil du Qatar … affirm[ait] … que la discrimi-
                nation dénoncée par le Qatar [étai]t de nature indirecte » 49. Il convient
                cependant de noter que, dans sa requête, le Qatar avait, de fait, men-
                tionné une discrimination « de jure ou de facto » au motif de l’origine
                nationale et que, dans sa demande en indication de mesures conserva-
                toires, il avait prié la Cour d’ordonner aux Emirats arabes unis de cesser
                et de s’abstenir de commettre tout acte pouvant entraîner, « directement
                ou indirectement », une forme quelconque de discrimination raciale à
                l’égard de Qatariens ou d’entités du Qatar 50. Dans son mémoire, le Qatar
                a également affirmé que les mesures prises par les Emirats arabes unis
                avaient un « effet » discriminatoire sur les Qatariens 51. Pour autant, il est
                vrai que le demandeur a développé son argumentation sur la discrimina-
                tion indirecte de façon significative au stade des exceptions préliminaires,
                notamment dans son exposé écrit 52 et, plus encore, dans ses plaidoiries. A
                cet égard, la Cour fait remarquer, fort à propos, que « l’objet d’un diffé-
                rend n’est pas limité par les termes expressément utilisés par l’Etat deman-
                deur dans sa requête » (arrêt, par. 61) et que le « Règlement [de la Cour]
                n’interdit pas au Qatar d’affiner l’argumentation juridique présentée dans
                sa requête ou d’avancer de nouveaux arguments » (ibid., par. 63 et 68).
                   69. Il importe cependant de garder à l’esprit que, lors de la phase des
                exceptions préliminaires, les parties n’ont qu’une seule occasion de
                confronter leurs vues dans le cadre d’écritures. Après le dépôt par le
                Qatar de son exposé écrit en réponse aux exceptions préliminaires soule-
                vées par les Emirats arabes unis, ces derniers n’avaient pas la possibilité
                de réfuter par écrit les arguments qu’y avançait le demandeur, y compris
                ceux ayant trait à la discrimination indirecte. A l’audience, les Parties ont
                présenté l’une et l’autre leurs arguments à cet égard, mais seulement dans
                une mesure limitée et pas de manière approfondie. La demande du Qatar
                relative à la discrimination indirecte aurait dû être examinée en détail par
                la Cour au stade du fond, une fois ­celle-ci pleinement informée des faits,
                éléments de preuve et arguments pertinents des Parties.
                   70. Aux termes du paragraphe 4 de l’article 79ter du Règlement de la
                Cour, lorsque ­celle-ci est appelée à statuer sur une exception préliminaire, elle
                la retient ou la rejette, ou elle peut « déclarer que, dans les circonstances de
                l’espèce, [cette] exception n’a pas un caractère exclusivement préliminaire ».
                   71. La Cour a exprimé antérieurement sa position au sujet de l’examen
                des exceptions préliminaires comme suit :
                             « En principe, une partie qui soulève des exceptions préliminaires a
                           droit à ce qu’il y soit répondu au stade préliminaire de la procédure,

                      49
                      CR 2020/8, p. 28, par. 25 (Sheeran).
                      50
                      Requête du Qatar, p. 61, par. 66 ; demande en indication de mesures conservatoires
                du Qatar, par. 19.
                   51 MQ, chap. III, sect. I.B.2.
                   52 EEQ, chap. II, sect. III.



                                                                                                   114




6 Ord_1221.indb 225                                                                                        4/08/22 08:26

                                 application de la ciedr (op. ind. iwasawa)                              182

                      sauf si la Cour ne dispose pas de tous les éléments nécessaires pour se
                      prononcer sur les questions soulevées ou si le fait de répondre à l’excep-
                      tion préliminaire équivaudrait à trancher le différend, ou certains de ses
                      éléments, au fond. » 53
                Dans la présente affaire, la Cour ne dispose pas de tous les éléments
                nécessaires pour se prononcer sur les deux questions que soulève l’alléga-
                tion de discrimination indirecte formulée par le Qatar. Il s’agit là précisé-
                ment de questions qui devraient être examinées en détail par la Cour au
                stade du fond. En outre, si l’exception des Emirats arabes unis comporte
                « à la fois des aspects préliminaires et des aspects de fond », elle est « inex-
                tricablement liée [au fond] » 54. La présente espèce satisfait donc aux cri-
                tères établis par la Cour pour déterminer qu’une exception préliminaire
                n’a pas un caractère exclusivement préliminaire.
                   72. Pour les raisons exposées ­ci-­dessus, la Cour aurait dû dire que, dans
                les circonstances de la présente espèce, la première exception préliminaire
                des Emirats arabes unis ne présentait pas un caractère exclusivement pré-
                liminaire.
                   73. Cette conclusion concorde avec les conclusions finales formulées
                par le demandeur à la fin de ses plaidoiries, dans lesquelles il priait la
                Cour « a) de rejeter les exceptions préliminaires soulevées par les Emirats
                arabes unis ; … d) ou, à titre subsidiaire, de rejeter la deuxième exception
                préliminaire … et de juger … que la première exception préliminaire … n’a
                pas un caractère exclusivement préliminaire » 55. La demande du Qatar
                relative à la discrimination indirecte aurait dû être examinée en détail par
                la Cour au stade du fond, sur la base des faits et des éléments de preuve
                présentés par les Parties. La conclusion énoncée c­i-­       dessus au para-
                graphe 72 ne devrait pas être interprétée comme préjugeant d’une quel-
                conque manière celles auxquelles la Cour aurait pu parvenir sur le fond.

                (Signé) Iwasawa Yuji.




                    53 Différend territorial et maritime (Nicaragua c. Colombie), exceptions préliminaires,

                arrêt, C.I.J. Recueil 2007 (II), p. 852, par. 51 ; les italiques sont de moi.
                    54 Voir Questions d’interprétation et d’application de la convention de Montréal de 1971

                résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amé-
                rique), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 133‑134, par. 49 ; Questions
                d’interprétation et d’application de la convention de Montréal de 1971 résultant de l’incident
                aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), exceptions préliminaires,
                arrêt, C.I.J. Recueil 1998, p. 28‑29, par. 50.
                    55 CR 2020/9, p. 45, par. 9 (Al-­Khulaifi).



                                                                                                         115




6 Ord_1221.indb 227                                                                                              4/08/22 08:26

